Title: From James Madison to Tench Coxe, 21 February 1823
From: Madison, James
To: Coxe, Tench


                
                    Dear Sir
                    Montpellier Feby. 21. 1823
                
                Since I recd. your two letters of   I have hitherto been prevented from acknowledging them first by some very urgent calls on my time, and afterwards by an indisposition which has just left me.
                I have forwarded the letters with the printed papers to Mr. Jefferson. I know well the respect he as well as myself attaches to your

communications. But I have grounds to believe that, with me also, he has yielded to the considerations & counsels which dissuade us from taking part in measures relating to the ensuing Presidential Election. And certainly if we are to judge of the ability with which the comparative pretensions of the candidates will be discussed, by the samples sent us, the public will be sufficiently enabled to decide understandingly on the subject. I know you too well to doubt that you will take this explanation in its just import, and will remain assured that it proceeds from no diminution of confidence or regard towards you.
                I have made a search for the documents of which you wish the loan, but without success. I am not sure that some of them were preserved in my collection. If they were, it is probable they were among bundles which, during my long exile from private life, and alterations in my dwelling, were removed into damp situations, where they perished: or included in parcels carried to Washington in order to be assorted & bound, where they had the fate of many other articles in 1814. With a continuance of my esteem & my best wishes
                
                    James Madison
                
            